Per Curiam.
Mikals, as administrator, filed his petition praying for an order to sell certain real estate of his intestate, to pay debts, &c. An order was granted, from which the defendants appeal. The appeal is prematurely taken, and cannot be sustained. The order for the sale is not a “final judgment” from which an appeal lies, under the provisions of § 556, 2 R. S. p. 159. This was settled in the case -of Staley v. Dorset, 11 Ind. R. 367. That case was like the present, and must govern it.
The appeal is dismissed with costs.